Citation Nr: 1542062	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to a disability rating in excess of 20 percent prior to December 1, 2010, and in excess of 40 percent from December 1, 2010, for service-connected GERD with irritable bowel syndrome (IBS).  

3.  Entitlement to a compensable rating prior to December 1, 2010, and a rating in excess of 50 percent from December 1, 2010, for a service-connected migraine headache disability.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to March 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions by the St. Louis, Missouri and North Little Rock, Arkansas Department of Veterans Affairs Regional Offices (RO), respectively.  In January 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge on the issue of increased ratings for his service-connected GERD and headaches.  A transcript of that hearing is associated with the record.  

The issues of entitlement to increased rating for service-connected flying phobia and hypertension have been raised by July 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected GERD, is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 1, 2010, GERD with IBS was characterized by moderate symptoms of heartburn, cramping, bloating, and right-sided abdominal pain; which were controlled with medication.  



2.  From December 1, 2010, GERD with IBS has been characterized by moderately severe symptoms of heartburn, epigastric distress, dysphagia, and regurgitation; which were mostly controlled with medication.

3.  Prior to December 1, 2010, headaches were characterized by pain, but no prostrating attacks occurring an average of once every two months over the past several months were shown.

4.  The Veteran's headaches have not exceeded very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for GERD with IBS, prior to December 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7306 (2015).

2.  The criteria for a rating in excess of 40 percent for GERD with IBS, from December 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7306 (2015).

3.  The criteria for a compensable rating for headaches, prior to December 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for a rating in excess of 50 percent, from December 1, 2010, for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in April 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  Additionally, VA has obtained examinations with respect to the claims.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD

The Veteran is currently in receipt of a 20 percent rating for GERD with IBS prior to December 1, 2010, and a 40 percent rating for GERD with IBS from December 1, 2010.  The Board notes that the Veteran was originally rated separately for GERD and IBS and assigned ratings under Diagnostic Codes 7306 for GERD and 7319 for IBS.  

The Veteran's service connected gastrointestinal disabilities are "diseases of the digestive system."  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2015). 

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114 (2015).  Therefore, under the regulation, a determination must be made regarding the predominant disability picture.

The Veteran's service-connected digestive diseases include GERD and IBS, which were combined effective December 1, 2010, forming the basis of the 40 percent rating under Diagnostic Code 7306.  Under that Diagnostic Code, a 40 percent rating is warranted when there is evidence of a marginal ulcer that is moderately severe, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A 60 percent rating is warranted when there is a marginal ulcer that is severe, with symptoms the same as pronounced [criteria for a 100 percent rating] but with less pronounced and less continuous symptoms with definite impairment of health.  A 100 percent evaluation is warranted when there is a marginal ulcer that is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss; totally incapacitating.  38 C.F.R. § 4.114 (2015).  

The Board acknowledges that Diagnostic Code 7306 might not be the most appropriate code under which to rate the Veteran's GERD and IBS, and has considered rating the disability under other diagnostic codes applicable to the digestive system, specifically Diagnostic Code 7346 for hiatal hernia or Diagnostic Code 7319 for irritable colon syndrome.  However, under those Diagnostic Codes, the Veteran's symptoms  would warrant lesser ratings than the 20 percent and 40 percent ratings currently assigned under Diagnostic Code 7306 and would therefore not be beneficial to the Veteran.  

At an April 2009 VA examination, the Veteran reported that he had been treated with a variety of acid blocking medication, most recently Protonix.  He reported that the medication helped relieve his heartburn, but did cause symptoms of cramping, bloating, and right-sided abdominal pain.  He endorsed symptoms of anorexia when he woke up in the mornings, until he had a light snack.  He reported that he drank decaffeinated coffee, but not often, and that he was occasionally awakened in the night with symptoms suggestive of aspiration of acid contents.  He reported that when he had episodes of cramping or bloating, he weaned off the acid blocker and used only antacids for two or three days, but the heartburn usually returned and he had to restart the acid blocker medication.  On examination, the abdomen was soft and flat, there was no palpable viscera, and not tenderness.  The examiner noted a diagnosis of GERD.

A December 2010 letter from the Veteran's private treating physician notes that Dr. J.C. had been treating the Veteran for 13 years.  Dr. J.C. noted that the Veteran's treatment records showed that he had complained of episodes of abdominal pain and severe heartburn.  Dr. J.C. noted that the Veteran continued to have abdominal distress and episodes of burning sensations in the chest with severe heartburn which caused him to regurgitate.  It was also noted that the Veteran had complained of difficulty swallowing food and that Dr. J.C. had prescribed various acid blocker medication, but that those medications were not successful in relieving the Veteran's heartburn, abdominal pain, or the burning sensation in his chest.  Dr. J.C. concluded that the Veteran's condition had worsened in severity.  

At an October 2013 VA examination, the Veteran reported that he had used numerous medications in the past to curtail reflux symptoms.  He reported his history of a diagnosis of IBS and that his epigastric pain might be partly related to his IBS.  He reported that his current medication, Protonix, curtailed his symptoms, but that if he drank large volumes of liquid he experienced regurgitation.  He also reported symptoms of dysphagia, especially with certain foods.  On examination, it was noted that the Veteran suffered from infrequent episodes of epigastric distress, and dysphagia, pyrosis, and regurgitation.  The examiner noted a diagnosis of GERD with heartburn and acid reflux, by history.

Also of record are statements from the Veteran and his friends, including those made by the Veteran at his January 2011 Board hearing, pertaining to the severity of GERD with IBS.  These statements note that the Veteran has IBS symptoms, including losing his bowels, while in public and while at work.  

At a January 2011 Board hearing, the Veteran testified that he had constant heartburn, having the feeling as if food was stuck in his throat, and regurgitation.  He reported that he constantly had to be on medication to control his symptoms.  

Based on the evidence, the Board finds that the Veteran's GERD with IBS symptoms, prior to December 1, 2010, most nearly approximate the criteria for the currently assigned 20 percent rating.  In order to warrant a higher rating under Diagnostic Code 7306, the Veteran's GERD with IBS must be of moderately severe symptomatology with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by therapy, mild and transient episodes of vomiting or melena.  Prior to December 1, 2010, the evidence shows that the Veteran's GERD and IBS were productive of heartburn, cramping, bloating, right-sided abdominal pain, and anorexia.  It was also noted that he had aspiration of acid contents during sleep.  However, the Veteran reported at the April 2009 VA examination that his symptoms were relieved by prescribed medication.  Therefore, the Board finds that a rating in excess of 20 percent for GERD with IBS, prior to December 1, 2010, is not warranted.  38 C.F.R. § 4.114 (2015).

The Board finds that a higher rating is also not warranted under other diagnostic codes.  The criteria for a 30 percent rating for irritable colon syndrome require severe condition with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The criteria for a 10 percent rating for irritable colon syndrome require a moderate condition with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

GERD is rated using the criteria for rating hiatal hernia which provide a 60 percent rating for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptoms productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned with two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

The Board finds that the Veteran met the criteria for no more than a 10 percent rating pursuant to Diagnostic Code 7319.  However, the overall severity of the service-connected digestive disabilities was not shown to warrant elevation to the next higher rating because the symptomatology used to rate both disabilities was overlapping.  The Board finds that the Veteran met the criteria for no more than a 10 percent rating under Diagnostic Code 7346.  The evidence does not show substernal, arm, or shoulder pain or considerable impairment of health that would warrant the higher rating, and that the overall symptomatology did not warrant elevation to the next higher rating because of its transient nature, overlap with the irritable colon syndrome symptomatology, and transient nature.

Additionally, the Board finds that from December 1, 2010, the Veteran's GERD and IBS most nearly approximates the criteria for the currently assigned 40 percent rating.  In order to warrant a higher rating under Diagnostic Code 7306, the Veteran's GERD with IBS must be severe with symptoms of periodic or continuous pain, unrelieved by standard therapy, periodic vomiting, recurring melena or hematemesis, and weight loss causing a definite impairment to health.  While the Board notes that the Veteran has frequent episodes related to IBS, and episodes of epigastric distress, dysphagia, pyrosis, and regurgitation related to his GERD, there is no evidence that he has ever experienced melena or hematemesis, nor is there any evidence that the Veteran has a definite impairment of health as he is still able to maintain a fulltime job.  Further, the Veteran has consistently reported that GERD medication mostly relieves his symptoms.  Therefore, the Board finds that a disability rating in excess of 40 percent, from December 1, 2010, is not warranted.  38 C.F.R. § 4.114 (2015).  

The Board finds that the evidence does not show diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress to warrant a 30 percent rating under Diagnostic Code 7319 and the Board further finds that the evidence does not show sufficient additional disability to warrant elevation to the next higher rating.  

The Board finds that the evidence does not show hematemesis, melena, moderate anemia; or other symptoms productive of severe impairment of health that would warrant a higher rating under Diagnostic Code 7346.  The Board further finds that the evidence does not show substernal or arm or shoulder pain and other symptoms, productive of considerable impairment of health that would warrant a 30 percent rating under Diagnostic Code 7346, with any additional digestive disability of sufficient severity to warrant elevation to the next level.  The symptomatology is overlapping and does not show sufficient additional disability to warrant elevation.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for GERD with IBS and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran is currently assigned 0 percent rating prior to December 1, 2010 and a 50 percent rating from December 1, 2010, for headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

At a March 2009 VA examination, the Veteran reported that his headaches had started increasing in severity in June or July 2008.  He reported they radiated to the top of his skull and slightly to the left of the center of the head and the frontal region.  He denied symptoms of aura, nausea, vomiting, and photophobia.  He reported that the headaches were not incapacitating and that he could go an entire week without suffering from a headache.  He reported the headaches were usually sharp and shooting and that he had been given Mobic and Ibuprofen, which provided temporary relief.  After physical examination, the examiner assigned a diagnosis of chronic headaches and could not identify the cause, but noted that they were not typical vascular or migraine headaches.  The examiner noted that the headaches were either traction headaches or possibly referred headaches from a temporomandibular joint (TMJ) disorder on the left side.  

A December 2010 letter from the Veteran's private treating physician, Dr. J.C., notes that the Veteran had been receiving consistent treatment for "severe, agonizing, and painful headaches."  Dr. J.C. stated that the Veteran had been prescribed various pain medications to help him cope with the pain.  However, the Veteran was unable to take the medication while working so he had to suffer through the pain while at work.  

At an October 2013 VA examination, the Veteran reported that he had been prescribed Topamax and tramadol for his headache disability.  He reported that his headaches were pulsating and throbbing in nature and that the pain was localized to one side of the head.  He reported sensitivity to light associated with the headaches and that the headaches lasted less than one day.  It was noted that the Veteran's headaches were prostrating in nature and that they occurred more frequently than once per month.  The examiner noted that the Veteran was fully employed, but that his headaches interfered with work for a few hours each time they occurred.  

Also of record are statements from the Veteran, including those made at his January 2011 Board hearing, pertaining to the severity of the headaches.  Specifically, at the January 2011 Board hearing, the Veteran reported that the headaches were throbbing and that they could occur every day of the week, sometime multiple times a day.  He reported that at times, the headaches were so severe that he needed to lie down and get away from light.  

Based on the above, the Board finds that prior to December 1, 2010, the Veteran's headache symptoms most nearly approximated the criteria for the currently assigned 0 percent rating.  In order to warrant an initial compensable disability rating, the Veteran's headaches must result in characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2015).  While the Veteran reported recurring headaches that required prescription and over the counter medications, he did not indicate that they were of such severity that they resulted in any characteristic prostrating attacks.  Significantly, at the March 2009 VA examination, the Veteran reported that his headaches were not incapacitating and were not incredibly frequent, reporting that sometimes there would be a week or more between headaches.  The December 2010 letter from the private physician noted that the Veteran could not take medication for headaches while working, so he had to work through the pain.  That is also evidence against a finding of incapacitating episodes.  Therefore, the Board finds that prostrating attacks were not shown to have occurred once every two months and a compensable rating was not warranted prior to December 1, 2010.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Additionally, the Board finds that from December 1, 2010, the Veteran's headache disability most nearly approximate the criteria for the currently assigned 50 percent rating.  Notably, a 50 percent rating is the highest schedular rating allowable under Diagnostic Code 8100.  Even so, the Board notes that the evidence does not show that the Veteran meets all of the criteria for the currently assigned 50 percent rating.  Specifically, there is no evidence to suggest the Veteran suffers from very frequent completely prostrating attacks.  The October 2013 VA examination report even documents that is not the case, but notes that the Veteran's prostrating attacks occurred more than monthly.  Additionally, while the evidence establishes that the Veteran's headaches interfere with his ability to be productive while at work, he has reported that he does not miss work as a result of his headaches.  Therefore, the Board finds that a disability rating in excess of 50 percent is not warranted from December 1, 2010.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The Board has considered rating the Veteran's headaches under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, as the criteria in Diagnostic Code 8100 most accurately describe the symptoms associated with the Veteran's service-connected headaches, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for headaches, and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has considered whether the claims for increased ratings should be referred for consideration of the assignment extraschedular ratings.  38 C.F.R. § 3.321(b)(1) (2015).  The Board concludes referral is not warranted.  The Veteran's symptoms of his GERD with IBS and migraine headaches are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the total disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment, beyond that contemplated by the currently assigned ratings, including the 50 percent rating for service-connected headaches assigned from December 1, 2010, which contemplates severe economic inadaptability.  The evidence does not show frequent hospitalization due to service-connected GERD with IBS or migraine headaches.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a disability rating in excess of 20 percent prior to December 1, 2010 and in excess of 40 percent from December 1, 2010, for service-connected GERD with IBS, is denied.  

Entitlement to a compensable rating prior to December 1, 2010 and a rating in excess of 50 percent from December 1, 2010, for a service-connected migraine headache disability, is denied.  





REMAND

The Board finds that additional development is needed before the remaining claim on appeal can be decided.  

The Veteran has consistently reported that the medications that he has taken for service-connected GERD and IBS has resulted in erectile dysfunction.  Further, he has reported that erectile dysfunction began while on active service, when he began treatment for GERD and IBS.  In support of the claim, the Veteran has submitted numerous medical articles showing that the medications he has taken have been linked to erectile dysfunction.  The Veteran had a VA examination in June 2010 to determine the nature and etiology of erectile dysfunction and the examiner stated that the disability was not related to the Veteran's medications, but that the examiner did not know what caused the erectile dysfunction.  The examiner did not provide a rationale for the opinion provided and therefore, the Board finds the examination report and opinion are incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

A January 2015 supplemental statement of the case denied t service connection for erectile dysfunction on a secondary basis and stated that the Veteran was not service-connected for a reflux condition.  However, the Veteran has been in receipt of service-connected benefits for GERD since April 2001.  As the Veteran has submitted evidence to suggest erectile dysfunction could be caused by medications he has used to treat GERD, and as he has been service-connected for GERD since April 2001, the Board finds that a VA examination is warranted to determine the nature and etiology of any currently diagnosed erectile dysfunction. 

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current erectile dysfunction.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified erectile dysfunction is etiologically related to active service or was present in or began during active service.  If any identified erectile dysfunction is found not to be related to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified erectile dysfunction was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities, to include any prescribed medication for GERD. 

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


